Per Curiam:
The order appealed from is modified by adding to the conditions to the opening of the default that the defendant file an undertaking within ten days after the service of the order to be entered hereon, for the payment of any judgment that the plaintiff may ultimately recover against him. If such undertaking be not given within the time fixed, the order appealed from will be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion; if the condition therein stated be not complied with, order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order to be settled on notice.